In a proceeding pursuant to article 4 of the Family Court Act to obtain an upward modification of the child support provisions contained in a separation agreement petitioner appeals from an order of the Family Court, Westchester County, dated March 8, 1979, which dismissed her petition. Order affirmed, without costs or disbursements, and without prejudice to the petitioner instituting a new proceeding for similar relief, if she be so advised. We find nothing improper in the Family Court’s denial of the instant application. However, under the circumstances disclosed by this record, it is our view that petitioner should not be barred from instituting a new proceeding for similar relief and obtaining a determination thereof on the merits. Hopkins, J. P., Laser, Mangano and Weinstein, JJ., concur.